PER CURIAM.
These are consolidated appeals involving the computation of Fort Lee’s ratio appearing on the Table of Equalized Valuations of October 1, 1991 and of October 1, 1992. The Tax Court opinion with respect to the 1991 appeal (A-3536-91) is reported at 12 N.J.Tax 299 (Tax Ct.1992). The 1992 appeal involves precisely the same issues; the 1991 record has been made part of the record for this appeal.
We affirm substantially for the reasons given by Judge Small in his published decision reported at 12 N.J.Tax 299 (Tax Ct.1992).